Title: To John Adams from Jabez Bowen, 31 August 1789
From: Bowen, Jabez
To: Adams, John



Sir
Providence August 31. 1789

By the operation of the Commercial Regulations of the United States, those that have been friends, and for adopting the New Constitution in this State, are like to be exceedingly oppressed as well as Mortify’d. Your Laws say that the productions & Manufactures of the Country shall be imported Duty Free. By this the Farmers, (who compose the Anti federal party), are highly favour’d. The Collector of New York says that the Coasting and other Vessels that belong to the Citizens of Rd. Island must pay the Tonnage as Foreigners. This puts an end to the Coasting Trade among us, and will bring great Distress on the Inhabitants of the Seaport Towns who almost to a man have been for establishing the Federal Government. This operates in so untoward a manner, and is so mortifying to us that we shall lose all our influence among the people and they will turn their Eyes to the other kind of people to help them.
Indeed I think it must be a verry unnatural and forced Construction of the Law to make us Foreigners. We certainly were a part of the U. S. and are liable to a proportion of the Debts. We live on or within the Lands given up to the Union and were invited to joyn in mending the old Constitution. But a majority of the State thot it did not need it. You that thot it did, have procured and framed a new one. You have not so much as given us any Notice of your proceedings nor invited us to come in and Try the New Government. But on the Contrary have framed a code of laws that shut us out of the Union, and have not waited a propper time for us to Conquer old prejudices and Recover our Senate. From the late Election of Representatives we have every Reason to think that a Convention will be Order’d when the Genl Assembly meets in October. That, in all Novembr it may be known whether we adopt it or not. On the whole we Intreat you in the most earnest manner to attend to the Petitions of the Towns of Newport, Providence &c. for Releving us at present so far as not to insist on the Foreign Tonnage and giving us liberty to carry other merchantize on Paying the Duties &c. This is a matter of the greatest importance to the well being of this State in general, and will operate as sevearly and much in the same way that the infamous Port Bill did against the Town of Boston.
Dor. Isaac Senter and Benjamin Bourne Esqr. are appointed to come on and press the Petition. Your favourable Nature of them will be verry pleasing to one who is with the Highest Esteem & your Excellencys most Humble Servant
Jabez BowenWas out of Town when Mr. Bourne went forward.
